As filed with the Securities and Exchange Commission on January9, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PACIFICORP (Exact name of registrant as specified in its charter) Oregon 93-0246090 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) o 825 NE Multnomah Street Portland, Oregon 97232-4116 (503) 813-5000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Bruce N. Williams Vice President and Treasurer 825 NE Multnomah, Suite 1900 Portland, Oregon 97232-4116 (503) 813-5000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: M. Christopher Hall Evan S. Reynolds Perkins Coie LLP 1120 N.W. Couch Street, Tenth Floor Portland, Oregon 97209 (503) 727-2000 Approximate date of commencement of proposed sale to the public: From time to time after this registration statement becomes effective as determined by market conditions and other factors. If the only securities being registered on this Formare to be offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this Formare to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of1933, other than securities offeredonly in connection with dividend or interest reinvestment plans, check the following box.x If this Formis filed to register additional securities for an offering pursuant to Rule462(b)under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Formis a post-effective amendment filed pursuant to Rule462(c)under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule462(e) under the Securities Act, check the following box.x If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule413(b) of the Securities Act, check the following box.o If delivery of the prospectus is expected to be made pursuant to Rule434, please check the following box.o CALCULATION OF REGISTRATION FEE TitleofEachClassof SecuritiestobeRegistered Amount to be Registered Proposed Maximum Offering Price PerUnit ProposedMaximum AggregateOfferingPrice Amountof RegistrationFee First Mortgage Bonds (1) (1) (1) (2) (1) An indeterminate aggregate initial offering price and number of securities are being registered as may from time to time be offered at indeterminate prices. (2) In accordance with Rules456(b) and457(r), the Registrant is deferring payment of all of the registration fee, except for $32,100 that has been paid with respect to unsold securities previously registered by the Registrant under registration statement no.333-128134, with an initial filing date of September5, 2005, and registration statement no.333-140661, with an initial filing date of February13, 2007.The previously paid registration fee will be applied in lieu of a portion of the registration fee due for this registration statement pursuant to Rule457(p) under the Securities Act of1933. PROSPECTUS PACIFICORP FIRST MORTGAGE BONDS PacifiCorp, an Oregon corporation, may from time to time offer First Mortgage Bonds (“AdditionalBonds” or “Securities”) in one or more issuances or series at prices and on terms to be determined at the time of sale. We will provide specific terms of the Securities, including, as applicable, the amount offered, offering prices, interest rates, maturities and redemption or repurchase provisions, in supplements to this prospectus. The supplements may also add, update or change information contained in this prospectus. You should read this prospectus and any supplements carefully before you invest. We may sell the Securities directly through agents designated from time to time or through underwriters or dealers. The supplements to this prospectus will describe the terms of any particular plan of distribution, including any underwriting arrangements. The “Plan of Distribution” sectionin this prospectus provides more information on this topic. Investing in our Securities involves risks. See the “Risk Factors” section beginning on page 1 of this prospectus for information on certain matters you should consider before buying our Securities. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. This prospectus may not be used to consummate sales of Securities unless accompanied by a prospectus supplement relating to the Securities offered. The date of this prospectus is January9, 2008. TABLE OF CONTENTS ABOUT THIS PROSPECTUS RISK FACTORS FORWARD-LOOKING STATEMENTS THE COMPANY CONSOLIDATED RATIOS OF EARNINGS TO FIXED CHARGES WHERE YOU CAN FIND MORE INFORMATION USE OF PROCEEDS DESCRIPTION OF ADDITIONAL BONDS BOOK-ENTRY ISSUANCE PLAN OF DISTRIBUTION LEGAL MATTERS EXPERTS We have not authorized anyone to give you any information other than this prospectus and any supplements to this prospectus. You should not assume that the information contained in this prospectus, any prospectus supplement or any document incorporated by reference in this prospectus is accurate as of any date other than the date mentioned on the cover pageof those documents. We are not offering to sell the Securities and we are not soliciting offers to buy the Securities in any jurisdiction in which offers are not permitted. ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that PacifiCorp filed with the Securities and Exchange Commission (the“SEC”) using the “shelf” registration process. Under this shelf registration process, we may from time to time sell the Securities described in this prospectus in one or more offerings. This prospectus provides a general description of the Securities. Each time we sell Securities, we will provide a prospectus supplement that will contain specific information about the terms of that offering. That prospectus supplement may include or incorporate by reference a detailed and current discussion of any risk factors and will discuss any special considerations applicable to those securities. The prospectus supplement may also add, update or change information contained in this prospectus. You should read both this prospectus and any prospectus supplement together with additional information described under “Where You Can Find More Information.” If there is any inconsistency between the information in this prospectus and any prospectus supplement, you should rely on the information contained in that prospectus supplement. Unless otherwise indicated or unless the context otherwise requires, in this prospectus, the words “PacifiCorp,” “Company,” “we,” “our” and “us” refer to PacifiCorp, an Oregon corporation, and its subsidiaries. For more detailed information about the Securities, you can read the exhibits to the registration statement. Those exhibits have been either filed with the registration statement or incorporated by reference to earlier SEC filings listed in the registration statement. See “Where You Can Find More Information.” RISK FACTORS Investing in our Securities involves risk. Before purchasing any Securities we offer, you should carefully consider the risk factors described in our periodic reports filed with the SEC and the following risk factors related to the Securities, as well as the other information contained in this prospectus, any prospectus supplement and the information incorporated by reference herein in order to evaluate an investment in our Securities. See “Forward-Looking Statements” and “Where You Can Find More Information” in this prospectus. Additional risks and uncertainties that are not yet identified or that we currently believe are immaterial may also materially harm our business, operating results and financial condition and could result in a loss on your investment. We have not appraised the collateral subject to the mortgage securing our Additional Bonds (“Mortgage”) and, if there is a default or a foreclosure sale, the value of the collateral may not be sufficient to repay the holders of any Additional Bonds. We have not made any formal appraisal of the value of the collateral subject to the Mortgage, which will secure any Additional Bonds. The value of the collateral in the event of liquidation will depend on market and economic conditions, the availability of buyers, the timing of the sale of the collateral and other factors. Although we believe the value of the collateral substantially exceeds the indebtedness under the Additional Bonds and the other first mortgage bonds issued under our Mortgage, we cannot assure you that the proceeds from a sale of all of the collateral would be sufficient to satisfy the amounts outstanding under the Additional Bonds and our other first mortgage bonds secured by the same collateral or that such payments would be made in a timely manner. If the proceeds were not sufficient to repay amounts outstanding under the Additional Bonds, then holders of the Additional Bonds, to the extent not repaid from the proceeds of the sale of the collateral, would only have an unsecured claim against our remaining assets. There is no existing market for the Securities, and we cannot assure you that an active trading market for the Securities will develop. We do not intend to apply for listing of the Securities on any securities exchange or automated quotation system. There can be no assurance as to the liquidity of any market that may develop for the Securities. Accordingly, the ability of holders to sell the Securities that they hold or the price at which holders will be able to sell the Securities may be limited. Future trading prices of the Securities will depend on many factors, including, among other things, prevailing interest rates, our operating results and the market for similar securities. 1 We do not know whether an active trading market will develop for the Securities. To the extent that an active trading market does develop, the price at which a holder may be able to sell the Securities that it holds, if at all, may be less than the price paid for them. Consequently, a holder may not be able to liquidate its investment readily, and the Securities may not be readily accepted as collateral for loans. FORWARD-LOOKING STATEMENTS This prospectus, any accompanying prospectus supplement and the additional information described under the heading ‘‘Where You Can Find More Information’’ may contain ‘‘forward-looking statements’’ within the meaning of Section27A of the Securities Act and Section21E of the Exchange Act, which are subject to the safe harbor created by the Private Securities Litigation Reform Act of1995. All statements other than statements of historical fact are ‘‘forward-looking statements’’ for purposes of these provisions. Examples include discussions as to our expectations, beliefs, plans, goals, objectives and future financial or other performance or assumptions concerning matters discussed, including through incorporation by reference, in this prospectus. This information, by its nature, involves estimates, projections, forecasts and uncertainties that could cause actual results or outcomes to differ substantially from those expressed in the forward-looking statements found in this prospectus and the documents incorporated by reference in this prospectus. Our business is influenced by many factors that are difficult to predict, involve uncertainties that may materially affect actual results and are often beyond our ability to control. We have identified a number of these factors in our filings with the SEC, including the Form10-K, the Forms10-Q and the Forms8-K incorporated by reference in this prospectus, and we refer you to those reports for further information. Any forward-looking statement speaks only as of the date on which it is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which it is made. The forward-looking statements in this prospectus and the documents incorporated by reference in this prospectus are qualified in their entirety by the preceding cautionary statements. THE COMPANY We are a regulated electricity company serving residential, commercial, industrial and other customers in portions of the states of Utah, Oregon, Wyoming, Washington, Idaho and California. We own, or have interests in, a number of thermal, hydroelectric and wind generating plants, as well as electric transmission and distribution assets. We also buy and sell electricity on the wholesale market with public and private utilities, energy marketing companies and incorporated municipalities. The regulatory commission in each state approves rates for retail electric sales within that state. We are an indirect subsidiary of MidAmerican Energy Holdings Company (“MEHC”). MEHC, a holding company based in DesMoines, Iowa, owning subsidiaries that are principally engaged in energy businesses, is a consolidated subsidiary of BerkshireHathaway Inc. Our address and telephone number are: PacifiCorp, 825NE Multnomah, Suite2000, Portland, Oregon 97232-4116; (503)813-5000. For additional information concerning our business and affairs, including our capital requirements and external financing plans, pending legal and regulatory proceedings (including descriptions of those laws and regulations to which we are subject), prospective purchasers should refer to the documents incorporated by reference into this prospectus, as described in the section entitled “Where You Can Find More Information” and the documents incorporated by reference therein. 2 CONSOLIDATED RATIOS OF EARNINGS TO FIXED CHARGES Nine Months Ended Nine Months Ended Years Ended March 31, September 30, 2007 December 31, 2006(1) 2006 2005 2004 2003 3.1x 2.1x 2.9x 2.5x 2.4x 1.7x (1) Following the acquisition of PacifiCorp by MidAmerican Energy Holdings Company on March21, 2006, we elected to change our fiscal year end from March31 to December31, resulting in a nine-month transition period from April1, 2006 to December31, 2006. For purposes of this ratio, fixed charges represent consolidated interest charges, an estimated amount representing the interest factor in rents and preferred dividends of wholly owned subsidiaries. Preferred dividends of wholly owned subsidiaries represents preferred dividends multiplied by the ratio which pre-tax income from continuing operations bears to income from continuing operations. Earnings represent the aggregate of (a)income from continuing operations, (b)taxes based on income from continuing operations, (c)minority interest in the income of majority-owned subsidiaries that have fixed charges, (d)fixed charges and (e)undistributed income of less than 50% owned affiliates without loan guarantees. 3 WHERE YOU CAN FIND MORE INFORMATION This prospectus is part of a registration statement filed with the SEC. The registration statement contains additional information and exhibits not included in this prospectus and refers to documents that are filed as exhibits to other SEC filings. We file annual, quarterly and special reports and other information with the SEC. Our SEC filings are available to the public over the Internet at the SEC’s web site at http://www.sec.gov. You may also read and copy any document we file at the SEC’s Public Reference Roomat treet, N.E., Room1580, Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information regarding the public reference rooms. Our SEC filings are also available through the Investor Information sectionof our website at www.pacificorp.com. The information found on our website, other than any of our SEC filings that are incorporated by reference herein, is not part of this prospectus. The SEC allows us to “incorporate by reference” the information we file with them, which means that we can disclose important information to you by referring you to those documents. The information incorporated by reference is considered to be part of this prospectus and later information that we file with the SEC will automatically update or supersede this information. We incorporate by reference the documents listed below and any future filings made with the SEC under Sections13(a), 13(c), 14, or 15(d)of the Securities Exchange Act of1934 (the “ExchangeAct”) (but only to the extent the information therein is filed and not furnished) until all of the securities covered by this prospectus have been sold: · Transition Report on Form 10-K for the nine-month periodended December31, 2006. · Quarterly Reports on Form 10-Q for the quarters ended March31, 2007, June30, 2007 and September30,2007. · Current Reports on Form 8-K filed March12, 2007, March14, 2007, June4, 2007, July30, 2007, August30,2007, August 31, 2007 and October 3, 2007. You may request a copy of these filings (other than exhibits to such documents unless such exhibits are specifically incorporated by reference herein), at no cost, by writing or telephoning us at the following address: PacifiCorp 825 NE Multnomah, Suite1900 Portland, Oregon 97232-4116 Telephone: (503) 813-5000 Attention: Treasury You should rely only on the information contained in, or incorporated by reference in, this prospectus and the prospectus supplement. We have not, and any underwriters, agents or dealers have not, authorized anyone else to provide you with different information. We are not, and any underwriters, agents or dealers are not, making an offer of these Securities in any state where the offer or sale is not permitted. You should not assume that the information contained in this prospectus and the prospectus supplement is accurate as of any date other than the date on the front of the prospectus supplement or that the information incorporated by reference in this prospectus is accurate as of any date other than the date on the front of those documents. 4 USE OF PROCEEDS Unless otherwise indicated in a prospectus supplement, the net proceeds to be received by us from the issuance and sale of the Securities will initially become part of our general funds and will be used to repay all or a portion of our short-term borrowings outstanding at the time of issuance of the Securities or may be applied to utility asset purchases, capital expenditures or other corporate purposes, including the refunding of long-term debt. 5 DESCRIPTION OF ADDITIONAL BONDS General Additional Bonds may be issued from time to time under our Mortgage and Deed of Trust, dated as of January9, 1989, as amended and supplemented (the “Mortgage”), with The Bank of New York (as successor trustee to JPMorgan Chase Bank, N.A.) (the “Mortgage Trustee”). The following summary is subject to the provisions of and is qualified by reference to the Mortgage, a copy of which is an exhibit to the Registration Statement. Whenever particular provisions or defined terms in the Mortgage are referred to herein, those provisions or defined terms are incorporated by reference herein. Sectionand Articlereferences used below are references to provisions of the Mortgage unless otherwise noted. When we refer to “bonds,” we refer to all first mortgage bonds issued under the Mortgage, including the Additional Bonds. We expect to issue Additional Bonds in the form of fully registered bonds and, except as may be set forth in any prospectus supplement relating to those Additional Bonds, in denominations of $1,000 and any multiple thereof. They may be transferred without charge, other than for applicable taxes or other governmental charges, at the offices of the Mortgage Trustee, New York, New York. Any Additional Bonds issued will be equally and ratably secured with all other bonds issued under the Mortgage. See “Book-Entry Issuance.” Maturity and Interest Payments Reference is made to the prospectus supplement relating to any Additional Bonds for the date or dates on which those Additional Bonds will mature, the rate or rates per annum at which those Additional Bonds will bear interest and the times at which any interest will be payable. These terms and conditions, as well as the terms and conditions relating to redemption and purchase referred to under “—Redemption or Purchase of Additional Bonds” below, will be as established in or pursuant to resolutions of our Board of Directors at the time of issuance of the Additional Bonds. Redemption or Purchase of Additional Bonds The Additional Bonds may be redeemable, in whole or in part, on not less than 30days’ notice either at our option or as required by the Mortgage or may be subject to repurchase at the option of the holder. Reference is made to the prospectus supplement relating to any Additional Bonds for the redemption or repurchase terms and other specific terms of those Additional Bonds. If, at the time notice of redemption is given, the redemption moneys are not held by the Mortgage Trustee, the redemption may be made subject to their receipt on or before the date fixed for redemption and that notice shall be of no effect unless those moneys are so received. While the Mortgage, as described below, contains provisions for the maintenance of the Mortgaged and Pledged Property, the Mortgage does not permit redemption of bonds pursuant to these provisions. There is no sinking or analogous fund in the Mortgage. Cash deposited under any provisions of the Mortgage may be applied (with specific exceptions) to the redemption or repurchase of bonds of any series. (Section7.03, ArticleXII and Section13.06) Security and Priority The Additional Bonds will be issued under the Mortgage and secured by a first mortgage lien on certain utility property owned from time to time by us and/or by Class“A” Bonds, if any, held by the Mortgage Trustee. 6 There are excepted from the lien of the Mortgage all cash and securities (except those specifically deposited); equipment, materials or supplies held for sale or other disposition; any fuel and similar consumable materials and supplies; automobiles, other vehicles, aircraft and vessels; timber, minerals, mineral rights and royalties; receivables, contracts, leases and operating agreements; electric energy, gas, water, steam and other products for sale, distribution or other use; natural gas wells; gas transportation lines or other property used in the sale of natural gas to customers or to a natural gas distribution or pipeline company, up to the point of connection with any distribution system; our interest in the Wyodak Facility; and all properties that have been released from the discharged Mortgages and Deeds of Trust, as supplemented, of Pacific Power& Light Company and Utah Power& Light Company and that PacifiCorp, a Maine corporation, or Utah Power& Light Company, a Utah corporation, contracted to dispose of, but title to which had not passed at the date of the Mortgage. The lien of the Mortgage is also subject to Excepted Encumbrances, including tax and construction liens, purchase money liens and other specific exceptions. We have reserved the right, without any consent or other action by holders of bonds of the NinthSeriesor any subsequently created series of bonds, to amend the Mortgage in order to except from the lien of the Mortgage allowances allocated to steam-electric generating plants owned by us, or in which we have interests, pursuant to TitleIV of the Clean Air Act Amendments of1990, as now in effect or as hereafter supplemented or amended. The Mortgage contains provisions subjecting after-acquired property to the lien thereof. These provisions may be limited, at our option, in the case of consolidation or merger (whether or not we are the surviving corporation), conveyance or transfer of all or substantially all of the utility property of another electric utility company to us or sale of substantially all of our assets. (Section18.03) In addition, after-acquired property may be subject to a Class“A” Mortgage, purchase money mortgages and other liens or defects in title. The Mortgage provides that the Mortgage Trustee shall have a lien upon the mortgaged property, prior to the holders of bonds, for the payment of its reasonable compensation and expenses and for indemnity against certain liabilities. (Section19.09) Issuance of Additional Bonds The maximum principal amount of bonds that may be issued under the Mortgage is not limited. Bonds of any series may be issued from time to time on the basis of: (1) 70% of qualified Property Additions after adjustments to offset retirements; (2) Class “A” Bonds (which need not bear interest) delivered to the Mortgage Trustee; (3) retirement of bonds or certain prior lien bonds; and/or (4) deposits of cash. With certain exceptions in the case of clauses (2)and (3)above, the issuance of bonds is subject to our Adjusted Net Earnings for 12consecutive months out of the preceding 15months, before income taxes, being at least twice the Annual Interest Requirements on all bonds at the time outstanding, all outstanding Class“A” Bonds held other than by the Mortgage Trustee or by us, and all other indebtedness secured by a lien prior to the lien of the Mortgage. In general, interest on variable interest bonds, if any, is calculated using the rate then in effect. (Section1.07 and ArticlesIV through VII) 7 Property Additions generally include electric, gas, steam and/or hot water utility property but not fuel, securities, automobiles, other vehicles or aircraft, or property used principally for the production or gathering of natural gas. (Section1.04) The issuance of bonds on the basis of Property Additions subject to prior liens is restricted. Bonds may, however, be issued against the deposit of Class“A”
